DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Amendment filed on December 23, 2021. Claims 1-2, 4-11 and 13-15 are pending in the case, with claims 1, 11 and 15 in independent form. Claims 1-2, 4-11 and 13-15 are currently amended and claims 3 and 12 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) or indicating National Stage entry form a PCT application is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Arguments
Applicant’s arguments, see pages 8-10, filed December 23, 2021, with respect to the rejection of claims 1, 2, 11 and 15 under of 35 U.S.C. 102 and the rejection of claims 3-10 and 12-14 under 35 U.S.C. 103 have been fully considered and are 

Claim 15 Rejection - 35 USC § 101 Withdrawn
Applicant’s amendment of claim 15 to recite a “non-transitory” computer readable storage medium overcomes the previous rejection of claim 15 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  

Claims 1, 2 and 11 Rejection - 35 USC § 101 Withdrawn
Applicant’s amendment of independent claims 1 and 11 overcomes the previous rejection under 35 U.S.C. 101 as being directed to an abstract idea without significantly more in the claim(s) than the abstract idea itself.  

Allowable Subject Matter
Claims 1-2, 4-11 and 13-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graepel et al. (Pub. No. US 2013/0346844 A1) is considered relevant in disclosing checking and/or completion for data grids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/Examiner, Art Unit 2144                                                                                                                                                                                                        

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144